Name: Council Regulation (EEC) No 876/84 of 31 March 1984 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in the last three quarters of 1984
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade
 Date Published: nan

 1.4 . 84 Official Journal of the European Communities No L 90/47 COUNCIL REGULATION (EEC) No 876/84 of 31 March 1984 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in the last three quarters of 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Council Regulation (EEC) No 1837/ 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (2), as last amended by Regulation (EEC) No 871 / 84 (3), established a system of trade with non-member countries in this sector ; whereas this system includes the collection of an import levy ; Whereas the Community has concluded voluntary restraint agreements with the great majority of the non-member countries exporting sheepmeat and goatmeat products ; whereas , under Article 34 of Regulation (EEC) No 1837/80 , the Council may, before 1 April 1984 , make amendments to the various systems applying to the market in the products in question ; Whereas , pending the conclusion of agreements with other non-member countries which traditionally export to the Community and pending amendments to the existing voluntary restraint agreements , Council Regulation (EEC) No 2977/ 83 (*) limited , during the first quarter of 1984 , the collection of the levy and the issue of import licences in respect of certain products from those countries ; Whereas the negotiations currently under way with a view to a possible amendment to the voluntary restraint agreements are unlikely to be concluded by 1 April 1984 ; whereas none of the signatories to the present agreements has given notice of termination and those agreements accordingly remain in force ; Whereas it is desirable to extend until the end of 1984 the import system applicable to countries which have not concluded such agreements ; Whereas imports into the Member States should be allowed, account being taken of traditional trade patterns , HAS ADOPTED THIS REGULATION : Article 1 1 . For the last three quarters of 1984 the import levy applicable to the products listed below shall be limited to a maximum of 10 % ad valorem subject to the following quantitative limits expressed in tonnes of carcase equivalent per non-member country concerned and per category : CCT heading No Non-member country concerned and quantity Description Chile Spain Other non member countries (a) 01.04 Live sheep and goats : B. Other (b) 0 0 75 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep or goats : a) Fresh or chilled b) Frozen 0 1 115 375 0 75 75 (a) Excluding Argentina, Australia, Austria, Bulgaria , Czechoslovakia, Hungary, Iceland , New Zealand, Poland, Romania, Uruguay and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0,47 for products falling within subheading 01.04 B of the Common Customs Tariff. (') Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (2) OJ No L 183 , 16 . 7 . 1980 , p. 1 . (3 ) See page 35 of this Official Journal . (4) OJ No L 294 , 26 . 10 . 1983 , p. 1 . No L 90/48 Official Journal of the European Communities 1.4 . 84 2 . Member States may be authorized to issue import licences for the products referred to in paragraph 1 up to the limit of quantities corresponding to their traditional imports coming from tne non-member countries concerned . Article 2 For the products and non-member countries specified in Article 1 , the import licences provided for in Article 16 of Regulation (EEC) No 1837/80 shall be issued for the last three quarters of 1984 subject to the quantitative limit laid down in Article 1 . However, any quantities provided for in Regulation (EEC) No 2977/83 which have not been used up shall be added to the quantities which may be imported in the fourth quarter. Article 3 Detailed rules for the implementation of this Regu ­ lation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 1837/ 80 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1984 until the date of application of voluntary restraint agreements with the non-member countries concerned and at the latest until 31 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD